Sidney Squire, J.
After conferences by the court with claimant’s outgoing lawyer (attorney of record), the incoming law firm, and the claimant through its secretary, William Gittens, it was orally stipulated by all of the foregoing that the pending motion for the determination of the attorney’s lien of Mr. William C. Raines, the outgoing lawyer, be disposed of with the court’s approval, as follows:
The lien of Mr. William C. Raines for his professional services rendered on behalf of the claimant herein prior to and since the commencement of this claim, with respect to the appropriation proceeding which is the basis of this claim, be set at $450 inclusive of disbursements and exclusive of any sum or sums which may have been paid on account of such services. Said amount is to be paid by claimant to Mr. Raines on or before August 10, 1960. At the time the payment is made, Mr. Raines is to execute and deliver appropriate stipulation substituting Messrs. Gross & Roache as attorneys for the claimant and deliver to said law firm all of the papers, appraisals, maps, correspondence, etc., relating to this claim and said appropriation.